Citation Nr: 1122212	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-20 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to Service-Disabled Veterans Insurance (RH) under Section 1922(a) of Title 38 of the United States Code.

(The issues of entitlement to service connection for tinnitus, a psychiatric disorder to include posttraumatic stress disorder and chronic obstructive pulmonary disease/chronic bronchitis/emphysema and entitlement to special monthly pension are the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from January 1969 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In submitting his Form 9 substantive appeal in July 2007, the Veteran requested a hearing in this matter before a Veterans Law Judge sitting at the RO.  A hearing was scheduled for March 31, 2010 but a postponement was granted as the Veteran was unable to appear due to a worsening medical condition.  Despite the postponement, the Veteran's insurance file was forwarded to the Board without a hearing.  

In view of the pending hearing request in this matter, the Board must remand the case to ensure that the Veteran is afforded all due process of law.  In doing so, the Board notes that the Veteran also has an appeal pending for multiple service connection claims that are addressed in a separate decision.  The Veteran has not requested a Board hearing as to those claims.  Therefore, the hearing scheduled should only be related to the insurance claim as listed on the title page of this remand.

Accordingly, this case is REMANDED for the following development:

1.  The RO should schedule the Veteran for a Travel Board Hearing on the Veteran's insurance claim in accordance with applicable procedures.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.

2.  Thereafter the case should be returned to the Board for further appellate consideration.  The purpose of this remand is to ensure due process of law.  By this remand, the Board intimates no opinion, legal or factual, as to the ultimate disposition of this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


